     Case 1:17-cr-00242-NONE-SKO Document 43 Filed 02/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          No. 1:17-cr-00242-NONE-SKO
12                       Plaintiff,
13           v.                                          REVISED ORDER DIRECTING
                                                         PETITIONER TO FILE FINANCIAL
14    THOMAS LEE CROW                                    AFFIDAVIT FORM
15                       Defendant.                      (Doc. No. 28)
16

17

18          On April 2, 2019, Thomas Lee Crow (“petitioner”), a former federal prisoner proceeding
19   pro se, filed a motion to vacate, set aside, or correct a sentence under 28 U.S.C. § 2255 (“§ 2255
20   motion”), raising a claim of ineffective assistance of his counsel for allegedly failing to discuss
21   with him an appeal; challenging the length of his sentence; and contesting the imposition of
22   special conditions of supervised release. (Doc. No. 28.) Petitioner has since been released from
23   custody and is currently serving a thirty-six month term of supervised release. (Doc. No. 23.)
24          On December 4, 2020, the court issued an order directing petitioner to: 1) complete a
25   Financial Affidavit Form to assess his eligibility for appointment of counsel for purposes of an
26   evidentiary hearing on his § 2255 motion; 2) inform the court if petitioner wished to retain his
27   own counsel; or 3) file a notice with the court stating he no longer wished to pursue relief in this
28   action. (Doc. No. 41.) Petitioner was given 30 days from service of the order to respond. More
                                                     1
     Case 1:17-cr-00242-NONE-SKO Document 43 Filed 02/23/21 Page 2 of 2


 1   than sixty days have now passed since issuance of the order; however, upon review, the court

 2   finds the order could benefit from clarification in one respect. In this regard, petitioner may also

 3   represent himself at the evidentiary hearing. Petitioner’s options to proceed remain the same as

 4   stated in the court’s order dated December 4, 2020, with the addition of the above clarification.

 5           Petitioner is directed to respond to this clarified order within thirty days of service. If he

 6   wishes to pursue the appointment of counsel, he must complete and return the attached Financial

 7   Affidavit Form to assess his eligibility for appointment of counsel. Alternatively, he may inform

 8   the court that he wishes to retain his own counsel or that he wishes to represent himself in

 9   pursuing his § 2255 motion. If petitioner no longer wishes to pursue relief in this matter, he

10   should inform the court of that wish. If petitioner fails to respond to this order within thirty days,

11   the court will assume he no longer wishes to pursue relief and will dismiss his § 2255 motion due

12   to his failure to prosecute this action.

13           The Clerk of Court is directed to serve a copy of the Financial Affidavit Form (CJA 23)

14   on plaintiff along with this order.

15   IT IS SO ORDERED.
16
         Dated:     February 23, 2021
17                                                       UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                         2
